DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abboud (US 20050010201 A1).
Regarding claim 1, Abboud teaches an apparatus (Fig. 1; catheter 14) for providing therapy to tissue comprising: a flexible shaft with a distal end and a proximal end (Fig. 1; proximal end 12 and distal end 22); and a planar therapy structure (Fig. 1-12; thermally-transmissive region 26), where the planar therapy structure is coupled with the distal end of the flexible shaft, where the planar therapy structure comprises an inlet to receive a pressurized coolant (Fig. 1; fluid controller 16  can be programmed or configured to increase and decrease the pressure of the fluid over predetermined time intervals) from a supply line (Fig. 12; inner member 74); a plurality of openings (Fig. 12; multiple openings 78
Regarding claim 3, Abboud teaches the apparatus of claim 1, wherein each of the plurality of openings further comprise a nozzle wherein each nozzle is selectively activated by a controller (Para. [0093] & [0125] discusses the catheter as being able for the one or more openings to be provided with simultaneous or staggered cryogenic fluid to provide a desired linear, discontinuous or continuous lesion across the entire catheter).  
Regarding claim 4, Abboud teaches the apparatus of claim 1, wherein the flexible shaft further comprises a lumen.  
Regarding claim 6, Abboud teaches the apparatus of claim 1, wherein the planar structure is a hoop (Fig. 41-42; cryoablation element 508).  
Regarding claim 7, Abboud teaches the apparatus of claim 1, wherein the planar structure is a multi-hoop configuration (Fig. 41-42; cryoablation element 508).  
Regarding claim 8, Aboudd teaches the apparatus of claim 1, wherein the apparatus further comprises a plurality of electrodes (Para. [0010] discusses the plurality of electrode members disposed on the external surface of the outer member).  
Regarding claim 9, Abboud teaches a system comprising: a coolant source (Fig. 1; fluid supply 10), wherein the coolant source generates a pressurized coolant; a coolant control (Fig. 1; fluid controller 16), wherein the coolant control controls the coolant source and the pressurized coolant; a catheter (Fig. 1; catheter 14), wherein the catheter is coupled with the coolant source and the catheter comprises: a planar therapy structure (Fig. 1-12; thermally-transmissive region 26), where the planar therapy structure is coupled with the distal end of the shaft, where the planar therapy structure comprises an inlet to receive the pressurized coolant from the coolant source (Fig. 1; fluid controller 16  can be programmed or configured to increase and decrease the pressure of the fluid over predetermined time intervals); a plurality of openings to provide the pressurized coolant to an expansion chamber, wherein the inlet and the outlet pass through an expansion chamber end wall at a proximal end of the expansion chamber and the plurality of openings (Fig. 12; multiple openings 78
Regarding claim 10, Abboud teaches the system of claim 9, wherein the system further comprises a mapping system for generating a map of a location in a body (Para. [0094] discusses mapping being performed on the selected location to confirm the correctness of the location).  
Regarding claim 11, Abboud teaches the system of claim 9, wherein the system further comprises an ablation system for ablating tissue, wherein the ablation system comprises a signal generator and an electrode coupled with a distal end portion of the catheter (Para. [0064] discusses the ablation performed with the device).  
Regarding claim 12, Abboud teaches the system of claim 9, wherein the catheter further comprises an electrode, wherein the electrode is located proximate the distal end (Para. [0125] discusses a plurality of electrodes including a tip electrode and ring electrodes).  
Regarding claim 13, Aboudd teaches the system of claim 12, wherein the electrode detects cardiac signals and delivers ablation energy (Para. [0125] discusses a plurality of electrodes used for mapping and/or detecting cardiac signals, and Para. [0064] discusses the ablation performed with the device)
Regarding claim 14, Abboud teaches the system of claim 9, wherein the plurality of openings are selectively activated to control a flow of the coolant from the inlet into the expansion chamber (Para. [0093] & [0125] discusses the catheter as being able for the one or more openings to be provided with simultaneous or staggered cryogenic fluid to provide a desired linear, discontinuous or continuous lesion across the entire catheter).  
Regarding claim 15, Abboud teaches the system of claim 14, wherein the planar structure is a hoop (Fig. 41-42; cryoablation element 508).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 20050010201 A1) in view of Toth (US 20190274746 A1).
Regarding claim 2, Abboud teaches the apparatus of claim 1, however fails to teach the apparatus wherein the plurality of openings each have a corresponding size to control a flow rate of the coolant from the inlet into the expansion chamber.  
Toth teaches a device for treatment of tissue which relates to monitoring, detection, mapping, and diagnostic, the treatment being procedures such as neuromodulation, denervation, and/or ablation. 
Toth further teaches (Fig. 19a-19l; ports 1950) the apparatus wherein the plurality of openings each have a corresponding size to control a flow rate of the coolant from the inlet into the expansion chamber.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Toth into the device of Abboud as Toth teaches (Para. [0404]) a profile of ports arranges with varying characteristic width such that delivery of the composition forms the desired profile structure. 
Regarding claims 16-19, the recited methods are considered inherent in the ordinary use of the device as described in claims 1-4 as rejected over Abboud/Toth.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 20050010201 A1) in view of Fischer (US 20180185082 A1).
Regarding claim 5, Abboud teaches the apparatus of claim 1, however fails to teach the apparatus wherein the planar therapy structure further comprises a first wall portion with a first cross-section and a first thermal conductivity and a second wall portion with a second cross-section and a second thermal conductivity where the first and second cross-sections are different and the first and second thermal conductivities are equal.
Fischer teaches an ablation applicator for ablating tissue with an ablation medium being supplied to the ablation applicator through a variety of openings along a lumen.
Fischer further teaches the apparatus wherein the planar therapy structure further comprises a first wall portion with a first cross-section and a first thermal conductivity and a second wall portion with a second cross-section and a second thermal conductivity where the first and second cross-sections are different and the first and second thermal conductivities are equal (Para. [0062]- [0069] discusses taking measures to adjust parameters such as wall thickness to adjust the conductivity through the tubular body to the tissue).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Fischer into the device of Abboud as Fischer teaches (Para. [0033] & [0069] & [0223]- [0225]) the device as utilizing a variety of manners to create a more uniform temperature distribution when ablating or adjusting the temperature of tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794